Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 27 September 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					Borden Town 27 Sept-1 Oct. 1822 
				
				27 Sept—In the Evening the Count and Countess came to visit us and sat above an hour conversing very pleasantly though not very favourably of Miss Keene who appears to be no favorite with him notwithstanding her evident desire to attract his attention—The young Lady seems to have taken a sort of partiality for me; and politely expressed a wish that I would prolong my stay in Borden Town as my visit had really afforded them the greatest pleasure, and they were happy to have had the opportunity of becoming acquainted with me—On taking leave the Count insisted that we should all dine with him on the Sunday as a last parting; and Mrs. Hopkinson engaged for the whole; upon which he came to me—but having a very severe cold I thought it would be prudent to decline and made my excuse to which however he would not listen—A Miss Mortimer a young Lady just returned from France, a fine Girl but a most inveterate talker was at one of the company—but he pointedly omitted her in consequence of her having questioned the poor little Countess, either too closely concerning France; and treating her with more familiarity than is usually expected in any country—without an introduction—He is very much pleased at my wearing an american Bonnet; and say’s the Ladies in this Country sacrifice their patriotism to their vanity—28. The weather was very bad, and my Cold worse—Received invitations to point Breeze, which were generally accepted and only partially by me, on account of my indisposition—Mr Newman a Cousin of Susan’s husband, paid us a visit; and Miss Pierson; a remarkably pretty Girl; whose manners are far superior to the generality of young Ladies here, who certainly allow themselves freedoms bordering on licentiousness—There are two staying with Madlle. that are a disgrace to genteel society; and who certainly give her the most erroneous ideas of our manners—and it is thus that foreigners by an unfortunate selection of acquaintance, misrepresent us so much in their works, or rather trash books published in Europe—In the Eveng. I took a walk with Miss Mease, and my brother to the Spring—This is a most rural promenade made by Mr. Hopkinson and embellished by Trees and rustic benches, in which you can always enjoy the shade—After we returned we took our Tea, and then adjourned to our Whist Table; where we had as noisy a party as you can possibly imagine; absolutely shouting with laughter at every jeu d’esprit, and pun which were uttered, and which fall with copious abundance from our lips—They have the whim here of fancying me like Mrs. Dashkoff, who is there piece of perfection, and I fancy I owe much of their kindness to this resemblance, having no pretence to the possession of attaching qualities in myself—29 At four o’clock we went to Point Breeze, and immediately after a consultation took place to decide how we should amuse ourselves; and it was determined that the barge should be prepared, and that we should row down the Creek for an hour or two previous to dinner—We walked into the Grounds, and went to see some pictures in a house belonging to him, in which the Strangers are lodged who visit him; and here one of the Miss Monges exhibited a scene which I confess astonished me a little—When he asked me to walk up stairs, he desired Miss Monges to see if her apartment was in a state to be seen; expressing his doubts upon the subject—and giving her time to make arrangements. On our entering the apartment which is very handsome, he observed that one of the Window Curtains was closed, and obscured the prospect; and went directly to it took the pin out of the Curtain, and pulled out two Gowns, and a dirty flannell petticoat, which Miss Cora had thus concealed, and gave them to her Sister; when Miss Cora walked in, and on his speaking to her about her slutishness, she siezed him by the Collar of his coat and held her finger in his face, shaking it in a threatening attitude; so disgusting, that we could scarcely forbear expressing our indignation at her ill manners, and her vulgarity.—We continued our promenade after this adventure, and he gave me a laughable account of his first visit to see the place which belonged to Stephen Suir, the handsomest old man he says he ever saw—He was accompanied by a french Gentleman who told Mr Suir, that he was come to purchase a house, and some Land; and that he had been looking at several situations in the neighbourhood—upon which Suir answered, that he had arrived at a fortunate moment, for that two days earlier he should have asked him fifty thousand dollars for the place; but that Joseph Bonaparte had crossed to Trenton the day before, and purchased Lansdowne; in consequence of which he would let them have it for thirty, though he had always intended that place for a King, as none but a King could embellish it as it ought to be!—Joseph says he could not help smiling, but he kept his own secret; and Mr. Caray—brought Suir down to sixteen thousand Dollars, and the bargain was all but completed, when Mrs. Suir entered, and declared that she would never consent to the sale unless, he would purchase an old family Clock at an exorbitant price, and she might take a Spring bolt off her chamber door, for which she had a prodigious affection; all of which was granted, and in addition he took a fine french bed for which he had no use, to please her Ladyship—He offered this to the Gentleman who was with him; but he declined accepting any thing so unsuitably fine; and it was left for lumber in one of the out buildings—Mrs. S. taking a stroll round the Garden observed this, and the Count says, she threatened to bring a suit against him for contempt of her elegant property—He say’s that when his furniture arrived he was very much surprized to find Suir very busily unlading the Carts; and he immediately slipped off his Coat, and began to work with all his might; but what was very remarkable, Mr. S. had not the least suspicion that he had really sold his place to him; until after he had quitted that part of the Country; and then he published an account of Joseph unpacking his things, in all the papers which he (Joseph) says, did him more good both in this Country, and Europe, than any thing in his life ever did before—He avoids every thing like distinction, and say’s he wishes to be considered as an American gentleman only—We had a charming dinner and afterwards the Tragedy of Iphigenie of Racine, which he read in a fine style assisted by his daughter, Miss Monges, and Capt Sarry—Mr Hopkinson say’s he is a fine Scholar; and he appears to me to be a man of taste and judgement, without parade and ostentation—Egotism à la Morgan—On parting I sent thanked him for his polite attention, as well as his daughters; and expressed a hope that I might be enabled to make some slight return at some future day—to which they replied they only wished that my stay could be prolonged among them, and that they regretted very much the necessity of my departure—Walked home with Gen "P" Allemand30 This morning we prepared to come to Town, and the Ladies of the family have become so partial to me, that they insisted on accompanying me to Town, which gave me great pleasure, and we all embarked together—When we arrived at Bristol we landed, intending to look over Mr Craigs house, but had not time to accomplish our undertaking; and returning to the Boat, found Mrs. Mayo and her daughter and Mrs Morgan Gibbs, who were immediately introduced and we found formed one party till we arrived in Town, where we parted to meet again tomorrow—1 Octb—I found Letters from you, George and Charles; from the latter one of the best I ever received. I sent your Book to Mr. Walsh—Called on Mrs. Lowndes, who visited me while I was out, and Miss Oat Otis—They were both at home; but Mr. Lowndes it is apprehended is going fast to that unknown world to which we must all look forward; and Major Delavand informed me that his Wifes case, was utterly hopeless—I likewise called on Mr & Mrs. Sergeant who are both sick, and who have lost their lovely boy, and are in deep affliction—I also returned a number of visits of ceremony, among them to Mrs. Pedersen—And passed the Eveng at Hopkinson’s where I met Mr. & Mrs. Hall; and really we had a most delightful time—Could you enjoy such society freed from the cares of State, and which you are so calculated to adorn; it would prolong your life, or rather you would live double the time in the same space; for we only really live when we enjoy the company of those we love—Visit from Judge Verplanck—and N BiddleI hope I am not spoilt, but I am almost afraid—
				
					
				
				
			